Citation Nr: 1501399	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from August 1963 to May 1967.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013 the Board remanded the claims for further development, including providing a VA examination; which was done in January 2014.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's hearing was normal during service and for many years after service; that his tinnitus did not begin during service; and that neither his current hearing loss or tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred, and may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in April 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the requirements to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues decided is of record.  The Veteran's service treatment records and VA medical records have been obtained.  In addition, he was afforded a VA audiology examination.  The Board has reviewed the examination report and opinion and finds that they are adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests and reported all findings in detail; and provided a detailed rationale in support of the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the documentary evidence, the Veteran was offered the opportunity to testify regarding his claims before a member of the Board, which he declined.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran seeks service connection for hearing loss and tinnitus based on loud noise exposure during service.  He particularly recalls that on one occasion he was around the flight line testing a security phone by the blast deflector for a B-52 when the plane started; and that on another occasion he was at a security phone at the end of a runway when a B-52 flew right over him.  He also recalls another time when he was in a room mounting a terminal inside a small concrete room using a .32 caliber stud gun to mount the bracket; which he says was very loud.  See January 2014 VA examination report.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

DD-214 confirms that the Veteran served from 1963 to 1967 as a Telephone Equipment Installation and Repairman, so the Board finds the events he narrates, and in turn the alleged noise exposure, to be consistent with the circumstances of his service; and thus credible.  In addition, VA audiology examination in January 2014 confirms a current diagnosis of bilateral sensorineural hearing loss.  

Active duty records dating from 1963 to 1967 contain no evidence of any ear trouble/hearing loss.  There is also no record of hearing loss in the year following the Veteran's separation from active duty service.  Accordingly, service connection for hearing loss on a direct basis or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  

The earliest evidence of diminished hearing acuity derives from the Veteran's 2011 claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  The question then is whether the Veteran's hearing loss, diagnosed long after his separation from service, is related to service.

As for competent medical evidence in support of the claim, there is none.  In this regard the Board notes that the 1967 thresholds were within normal limits; and reiterates that there is no contemporaneously made allegation or evidence of hearing loss prior to 2011; and according to the 2014 VA audiology examiner, the best research available, namely, "NOISE AND MILITARY SERVICE IMPLICATIONS FOR HEARING LOSS AND TINNITUS: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present," does not support the concept of a delayed onset of hearing loss from a long past exposure.  There is no competent evidence of record that contradicts this assertion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Moreover, the Veteran's post-service civilian work consisted of noisy jobs, including 3 years in construction (foundation work) and 19 years in a warehouse operating a forklift; and these jobs were approximate in time with the onset of his hearing problems.  This does not favor the Veteran's claim.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

To the extent that the Veteran, in his lay capacity, suggests that his hearing loss may be related to his exposure to loud noise during service, he is certainly competent to sense hearing loss.  However, the fact remains that he never complained of hearing loss during service; that his tested thresholds were irrefutably within normal limits during his 1967 separation examination; that he explicitly denied any ear or hearing trouble during the separation examination; that he was subjected to prolonged and loud noise exposure after service; and that he specifically denied any hearing loss during a June 15, 2007, VA medical (new patient) consult - 40 years after service.  Given the Veteran's supervening noise exposure and the remote onset of his complaints the Board finds that the cause of his hearing loss is a complex medical question, so any inference, that is, opinion, as to causation must come from a competent medical source.  38 C.F.R. § 3.159(a).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a competent opinion on the cause of his hearing loss.  Nor has he provided any learned evidence in support of his opinion 38 C.F.R. § 3.159(a).  The Board therefore finds the Veteran's opinion to be mere speculation and consequently of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  The criteria for a grant of service connection under 38 C.F.R. § 3.303(d) are therefore not met.    

The preponderance of the evidence is therefore against the claim.  Service connection for bilateral hearing loss must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309; Gilbert, 1 Vet. App. 49  (noting that when all the evidence is assembled, VA is responsible for determining  . . . whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  

As regards the Veteran's contention that his tinnitus began during service, the January 2014 VA audiology examiner pointed out that this is contradicted by the lack of complaints in service treatment records; and by the Veteran's denial of any ear/hearing problem during his separation examination.  The examiner further remarked that while noise loud enough to cause hearing loss can cause tinnitus, it is less likely than not that the Veteran's tinnitus is the result of military noise exposure because the Veteran's hearing thresholds actually improved during service; and there is no medical evidence of record to the contrary.  Moreover, VA treatment records dated in and prior to April 2011 (the date of the Veteran's claim for service connection) clearly describe the Veteran as denying tinnitus.  Maxson, 230 F.3d 1330.  In light of the fact that the Veteran never complained, during service, of tinnitus; in view of the fact that his hearing thresholds actually improved during service (which indicates that, although exposed to loud noise during service he did not incur a respective noise injury); and in view of the Veteran's denial of tinnitus more than 40 years after service (see, e.g., VA treatment records dated in April 2011), the Board finds that the Veteran's present claim of tinnitus during service lacks credibility and is thus of little probative weight.  See Goodsell v. Brown, 5 Vet. App. 36, 42 (1993) (The Board must analyze the credibility and weight of all the evidence to determine probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any [favorable evidence]); Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (providing that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); and Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (providing that the credibility of a witness can be impeached by a showing of inconsistent statements).   The preponderance of the evidence is therefore against the claim for service connection for tinnitus and the benefit-of-the-doubt standard of proof (38 U.S.C.A. § 5107) does not apply.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


